Citation Nr: 1228265	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-36 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for retinal floaters (also claimed as an eye disorder).  

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from March and July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for an eye disorder in a July 2004 rating decision.  The Veteran appealed this decision to the Board and in January 2007 the Board, in part, also denied service connection for an eye disorder.  While the Veteran appealed part of the January 2007 Board decision to the Court of Appeals for Veterans Claims (Court) he did not appeal the eye disorder issue.  
   
2.  The January 2007 Board decision is the last final decisions prior to the Veteran's request to reopen his claim for an eye disorder in September 2007.

3.  Evidence received since the January 2007 Board decision regarding the Veteran's claim for service connection for an eye disorder is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  There is competent medical evidence relating headaches (found to be a residual of TBI) to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for an eye disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Service connection for headaches, a residual of TBI, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that a current eye disorder and residuals of TBI are related to his service with the United States Army from November 1966 to October 1968.  Specifically, he contends that he was a boxer for the Army and sustained injuries to his face during in-service boxing matches resulting in the claimed disorders.  

Factual Background

The Veteran's April 1966 enlistment examination shows that the Veteran had 20/50 vision in both eyes which was corrected to 20/30 in the right and 20/40 in the left.  Service treatment records show an optometry consultation dated in November 1966 which indicated that the Veteran had 20/20 aided vision.  In December 1966 the Veteran complained of headaches.  The Veteran complained of blurry vision in November 1967.  Subsequently, in August 1968 the Veteran was treated for lacerations to the lower lip after being beaten by six Germans.  It does not appear that this was a boxing match, rather it appears that this was a bar brawl.  There was no evidence of other injuries.  X-rays revealed a normal skull with the exception of a nondisplaced fracture of the nasal bone.  Upon separation examination in August 1968 the Veteran reportedly had 20/40 vision in both eyes, 20/20 corrected.  The separation examination also noted normal "head, face, neck, scalp," "eyes, general," "neurologic," and "psychiatric."  In the August 1968 report of medical history the Veteran specifically denied "history of head injury," "periods of unconsciousness," "headaches," "eye trouble," "paralysis," "neuritis," "memory loss," "nervous trouble," "depression or excessive worry," "frequent or terrifying nightmares," and "frequent trouble sleeping."    

The Veteran submitted an original claim for service connection various disorders attributed to his in-service boxing, including retinal floaters, in February 2004.  He was afforded a VA general examination in connection with this claim in April 2004.  The April 2004 VA eye examination was negative for any abnormalities of the eyes.     

By rating decision dated in July 2004 the RO denied service connection for retinal floaters.  Specifically, the RO noted that while the Veteran complained of blurry eyes during military service there were no current abnormalities in the April 2004 VA examination.  The Veteran appealed this decision to the Board and in January 2007 the Board, in part, also denied service connection for an eye disorder.  While the Veteran appealed part of the January 2007 Board decision to the Court of Appeals for Veterans Claims (Court) he did not appeal the eye disorder issue.  Thus, the Board's decision of January 2007 is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1104.

The Veteran submitted a second claim for retinal floaters in September 2007.  In connection with this claim the RO obtained recent VA treatment records which show that the Veteran was diagnosed with a nuclear sclerotic cataract and traumatic macular scar of the left eye in August 2007.  The Veteran was also diagnosed with glaucoma and lattice degeneration.  By rating decision dated in March 2009 the RO continued the denial of service connection for retinal floaters.  The Veteran submitted a Notice of Disagreement in May 2009 and thereafter timely perfected an appeal.    

New and Material Evidence Analysis

When a veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that even though the RO failed to adjudicate whether new and material evidence had been submitted to reopen the claim, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

Upon review of the record, the Board finds that evidence received since the January 2007 Board decision is new and material.  Specifically, the Board finds the VA treatment records dated in August 2007 showing diagnoses of nuclear sclerotic cataract, traumatic macular scar of the left eye, glaucoma, and lattice degeneration are both new and material.  These records were not of record at the time of the January 2007 Board decision, relate to the unestablished fact of current disability necessary to substantiate the claim for service connection for this disorder, and raise a reasonable possibility of substantiating the claims on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Service Connection Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

With regard to the TBI claim, the Board notes that the Veteran was afforded a VA TBI examination in February 2010.  The examiner found that there were no TBI residuals other than headaches.  Significantly, there were no neurocognitive or neurobehavioral findings during the examination.  Thus, the examiner wrote that, assuming that the Veteran did indeed box during his military service, his headaches are at least as likely as not a result of his active military boxing experience.  Any more subtle, neurophysiologcial deficiencies (if present) should be uncovered by his upcoming neurophysiological examination.  The subsequent February 2010 VA psychological examination noted that there was no Axis I diagnosis and, with regard to Axis II, noted a specific learning disability (reading and writing).  

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current headaches, found to be a residual of TBI, are related to his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran's service treatment records show that he complained of headaches in December 1966 and September 1968 and also show that he was beaten in the head in August 1968.  Furthermore, the February 2010 VA TBI examiner opined that the Veteran's headaches are at least as likely as not a result of his active military boxing experience.  On balance, this evidence provides a reasonable basis to support a finding that the Veteran's current headaches, found to be a residual of TBI, are related to military service.  As such, service connection is warranted.   
 
Notice and Assistance

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for an eye disorder the claim is reopened.  To this extent, the appeal is granted.

Service connection for headaches, a residual of TBI, is granted.



REMAND

With regard to the eye issue, new and material evidence has been received to reopen the claim for service connection for an eye disorder.  As above, the Veteran's April 1966 enlistment examination shows that the Veteran had 20/50 vision in both eyes which was corrected to 20/30 in the right and 20/40 in the left.  The Veteran's service treatment records show that the Veteran may have been punched in his eyes during service.  Specifically, in August 1968 the Veteran was treated for lacerations to the lower lip after being beaten by six Germans.  It does not appear that this was a boxing match, rather it appears that this was a bar brawl.  There was no evidence of other injuries.  X-rays revealed a normal skull with the exception of a nondisplaced fracture of the nasal bone.  Upon separation examination in August 1968 the Veteran reportedly had 20/40 vision in both eyes, 20/20 corrected.  The separation examination also noted normal "eyes, general."  In the August 1968 report of medical history the Veteran specifically denied "eye trouble."

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  

As above, the Veteran has alleged that he was punched in his eyes during service and service treatment records show lacerations to the lower lip and a nasal fracture (very close to the eyes) after being beaten in August 1968.  Also, VA treatment records dated in August 2007 show diagnoses of nuclear sclerotic cataract, traumatic macular scar of the left eye, glaucoma, and lattice degeneration.  As there is evidence of possible injuries to the eyes during service, complaints of blurred vision during and after service, and evidence of current nuclear sclerotic cataract, traumatic macular scar of the left eye, glaucoma, and lattice degeneration, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA eye examination to determine the current nature and likely etiology of the claimed bilateral eye disorder, to include whether it is related to a superimposed disease or injury during his military service from November 1966 to October 1968.  

The claims file must be made available to the examiner for review.  The examiner's attention is specifically directed to the following evidence entries: 

(a) The Veteran's April 1966 enlistment examination showing that the Veteran had 20/50 vision in both eyes which was corrected to 20/30 in the right and 20/40 in the left.; 

(b) In-service treatment records showing an optometry consultation dated in November 1966 which indicated that the Veteran had 20/20 aided vision; complaints of blurry vision in November 1967; and an August 1968 record showing that the Veteran was treated for lacerations to the lower lip after being beaten by six Germans, there was no evidence of other injuries, X-rays revealed a normal skull with the exception of a nondisplaced fracture of the nasal bone.  

(c) The August 1968 separation examination wherein the Veteran reportedly had normal eyes and vision of 20/40 for both eyes corrected to 20/20 as well as the August 1968 report of medical history wherein the Veteran specifically denied "eye trouble." 

(d) The post-service February 2004 claim for service connection for "retinal floaters" due to being a boxer in the Army; 

(e) The August 2007 VA outpatient treatment records showing diagnoses of current nuclear sclerotic cataract, traumatic macular scar of the left eye, glaucoma, and lattice degeneration; and

(f)  The Veteran's allegations of continuity of symptomatology.      

The examiner should conduct a thorough examination of the Veteran's eyes and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner must answer the following questions:

(1) Does the Veteran have an eye disorder, and, if so,

(a) did the eye disorder pre-exist the Veteran's military service; if so, 

(b) if it did pre-exist service, did the eye disorder increase in severity in service; and, if so, 

(c) did the increase in severity represent the natural progression of the condition, or was it beyond the natural progress of the condition (representing a permanent worsening of the disability in question).  

(2) If the examiner determines that the disability in question did not pre-exist service, the examiner should offer an opinion as to whether it is at least as likely as not that the eye disorder had its onset in service or is otherwise medically related to a superimposed disease or injury which created additional disability.  

A complete explanation should be provided for all opinions expressed.  In any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2.  After completion of the foregoing, readjudicate the claims on the merits.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the required opportunity to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


